González, J.
¶34 (concurring in result) — I concur with the lead opinion’s decision to affirm the Court of Appeals, but this case is moot and should be dismissed on that basis. As the disputed appropriation expired more than a year ago, we cannot provide Washington Off Highway Vehicle Alliance its requested relief. Although we may review moot cases that present issues of continuing and substantial public interest, this case concerns an isolated fact pattern that is unlikely to reoccur.
Fairhurst, J., concurs with González, J.